Citation Nr: 1819488	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-41 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for a right hip disability.

2. Entitlement to a rating in excess of 10 percent for a right knee disability.

3. Entitlement to a rating in excess of 10 percent for a cervical spine disability

4. Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from March 1973 to April 1974 and from December 1974 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for right hip internal derangement, and assigned a 0 percent rating, effective April 5, 2012; denied a rating in excess of 10 percent for right knee chondromalacia with degenerative changes; denied a rating in excess of 10 percent for degenerative joint disease, cervical spine; and denied a compensable rating for bilateral hearing loss.  

In January 2018, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the hearing in January 2018, the Veteran testified that his service-connected right hip disability, right knee disability, cervical spine disability, and bilateral hearing loss had significantly worsened since the last VA examinations.  The record reflects that the most recent VA examination regarding the Veteran's right hip was conducted in September 2012, and the most recent VA examinations regarding his right knee and cervical spine were in November 2010, and the most recent VA examination regarding his hearing loss was in April 2015.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, a remand is warranted to schedule the Veteran for VA examinations to assess the current severity of his right knee, right hip, and cervical disabilities, and his hearing loss. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify the provider(s) of any additional treatment or evaluation he has received for his right hip condition, right knee condition, cervical condition, and bilateral hearing loss, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation.  Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.  Negative replies should also be requested.

2. After all available and additional records are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right hip, right knee, and cervical spine disabilities.  The claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner must describe the nature and severity of all symptoms of the service-connected right hip, right knee, and cervical spine disabilities.  In addition, the examiner must provide findings of pain and range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner must also describe the functional effects of the Veteran's right hip, right knee, and cervical spine disabilities, including on his occupational functioning and daily activities.

3. After all available and additional records are associated with the claims file,, schedule the Veteran for a VA audiology examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All clinical findings should be reported in detail.  

The examination of hearing impairment should be conducted without the use of hearing aids.  The examiner is instructed to identify pure tone audiometric thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz, and the resultant average.  A Maryland CNC Test should be administered to determine speech recognition ability.  The examiner must also describe the functional effects of the Veteran's bilateral hearing loss, including on his occupational functioning and daily activities.

4. After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

